BLAND, P. J.
Plaintiff replevied from defendant one box weighing twenty-four pounds and containing one set of single harness. The package was marked, “From Englewood, Illinois, to Griff. Glover, Bloomfield, Mo.” It was delivered by the consignor at Englewood (which is in the corporate limits of Chicago) to the Adams Express Company. It was carried by that company to Kansas City, Missouri, and there delivered to the American Express Company, who carried it to Cape Girardeau, Missouri, and there delivered it to a carrier having connection and a joint traffic contract with the defendant. These carriers carried the package to Bloomfield.
The charge of the Adams Express Company for carrying it to Kansas City was ninety cents, which the American Express Company paid and charged one dollar and ten cents for carrying the package- to Cape Girardeau. The connecting carrier at Cape Girardeau paid these express charges, amounting to two dollars *372and charged thirty-five cents for carrying the package to Bloomfield.’
The undisputed evidence is that had the package been shipped by direct line the total charge, according to schedule rates, from Chicago to Bloomfield would have been one dollar and ten cents. Plaintiff tendered this.amount to the defendant and demanded the package. Defendant refused the tender and demanded two dollars and thirty-five cents in payment of all the freight charges.
The evidence is that the Adams Express Company had an office in the city of St. Louis and one at Cape Girardeau and that the nearest and most direct route from Chicago by rail to Bloomfield is by way of St. Louis and Cape Girardeau and it is conceded that the Adams Express Company misrouted the package by sending it by way of Kansas City.
There is no evidence that any special directions were given, either by the consignee or consignor as to the route by which the package should be shipped.
The issues were submitted to the court without a jury. Plaintiff at the close of the evidence offered an instruction in effect that under the law and the evidence plaintiff was entitled to recover, which the court refused. No other instructions were asked or given. The court found the issues for the defendant. After taking proper steps to have the rulings of the court reviewed by an appellate court, plaintiff appealed.
It is conceded by appellant that a carrier who receives freight to be forwarded by it from a connecting carrier may pay the reasonable freight charges of the initial carrier and have a lien on the goods for the payment of both the advance and its own freight charges.
The contention is that the advance freight charges paid by the defendant were not the reasonable and customary charges for carrying a like package from Chicago to Cape Girardeau, and that what defendant paid in excess of schedule rates was at its own risk and *373that it should have no lien on the goods for more than the usual and schedule charges.
The consignor is ordinarily the agent of the owner of the goods and may stipulate the terms of the shipment, but where no terms are made and the bill of lading is silent upon the question, the initial carrier is regarded as the agent of the owner and is impliedly authorized to select the connecting carrier when the place of destination is beyond its own line, and that it may forward the goods to the place of destination by any of the ordinary routes thereto. 8 Am. and Eng. Ency. of Law (1 Ed.), p. 970.
In Briggs v. Railroad, 6 Allen 216, Briggs delivered flour to the Racine & Mississippi Railroad Company, taking a receipt in which the railroad company agreed to forward and deliver the flour to Franklin Foster at Williamstown, Massachusetts. By mistake the agents of the railroad company directed the flour to Wilmington, a freight station on defendant’s road. The flour was carried by the Racine & Mississippi road to the end of its line and delivered to the carrier next in succession and then forwarded by successive carriers until it reached the defendant’s line at Groton. The defendant paid all the freight earned by the preceding carriers and carried the flour to Wilmington and deposited it in their freight house. Diligent search and inquiry was made for Foster, the consignee. He could not be found as he did not reside at Wilmington and had no business place there. After keeping the flour for over two months and being unable to find the owner, the flour becoming sour, defendant sold it and received the proceeds of the sale and retained them. Plaintiff contended that as Williams-town was the place of destination, defendant had no right to receive the flour and was guilty of a conversion. In the discussion of this contention the court held that the initial carrier was of necessity invested by the consignor with authority to give requisite and *374proper directions to each successive carrier to whom,, in due course of transportation, the flour should pass over for the purpose of being forwarded to its ultimate destination and that as a result of this implied authority when the owner delivered the goods,to be carried over successive lines to reach their destination, he makes the initial carrier his forwarding agent, and if the several successive carriers carried the goods according to the direction of the initial carrier the “last carrier will be entitled to a lien upon the goods, not only for the freight earned by him on his own part of the route, but also for all the freight which has been accumulated from the commencement of the carriage until he receives them, which, according to a very convenient custom, which is now fully recognized and established as a proper and legal proceeding, he has paid to the preceding carriers;”
If the law and custom were otherwise, great inconvenience and hardship would often result to both the owner and the carrier. When goods are shipped to be carried over'more than one line of transportation to reach their ultimate destination the owner can not accompany the shipment. In the absence of a contrary showing, the law wisely assumes that the owner has stipulated terms with the carrier to whom he delivers his goods for shipment and justly treats this initial carrier as the agent of the owner in giving directions to connecting carriers and if his goods are by the fault of the initial carrier (his agent) forwarded to a wrong destination and he loses them, or if the initial carrier selects a circuitous route by reason of which the freight charges are more than they should be or would have been if he had selected a shorter and more direct route, the fault is the fault of the shipper’s agent and not of the connecting carriers and his remedy is against the initial carrier.
The judgment is affirmed.
Barclay and Goode, *375JJ., concur; the former on the authority of Wells v. Thomas, 27 Mo. 17.